PER CURIAM.
This case was consolidated with Shavers v. Duval County, Fla., 73 So.2d 684, for the purpose of consideration, conference and disposition. The conclusions reached in that case govern the issues herein.
The judgment appealed from should accordingly be affirmed in part and reversed in part for further proceedings in accordance with the opinion in Shavers v. Duval County.
It is so ordered.
*851ROBERTS, C. J.,’ TERRELL, SE-BRING, MATHEWS and DREW, JJ., concur.
THOMAS, J., dissents.
HOBSON, J., not participating.